     Case 4:18-cv-00167-O Document 205 Filed 11/05/18            Page 1 of 1 PageID 2542


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                              §
TEXAS, et al.,                                §
                                              §
         Plaintiffs,                          §
                                              §
                                                         Civil Action No. 4:18-cv-00167-O
v.                                            §
                                              §
UNITED STATES OF AMERICA, et                  §
al.,                                          §
                                              §
         Defendants,                          §
                                              §
CALIFORNIA, et al.,                           §
                                              §
         Intervenor-Defendants.               §
                                              §
                                            ORDER

         Before the Court is Intervenor-Defendant’s Counsel Heidi M. Rian’s Unopposed Motion to

Withdraw as Counsel and to Substitute Counsel, (ECF No. 203), filed October 30, 2018. Having

considered the motion, the Court finds that it should be and is hereby GRANTED. Heidi M. Rian

is withdrawn as counsel for Intervenor-Defendant State of Hawai’i, and the Clerk of Court is

DIRECTED to update the docket sheet consistent with this Order.

         SO ORDERED on this 5th day of November, 2018.



                                             _____________________________________
                                             Reed O’Connor
                                             UNITED STATES DISTRICT JUDGE
